PER CURIAM.
We affirm the appellant’s convictions, but direct the trial court to correct the sentence imposed for driving without a valid license. The sentence of 237 days time served exceeded the maximum sentence of 60 days permitted by statute. Fla. Stat. §§ 322.03; 322.39(2); 775.082(4)(b)(1995). On remand, the trial court shall impose a corrected sentence that does not exceed the statutory maximum. The appellant’s presence at resen-tencing is not required.
STONE, C.J., GROSS and HAZOURI, JJ., concur.